11-2147-ag
    Ng v. Holder
                                                                                  BIA
                                                                              Chew, IJ
                                                                          A094 894 625
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 25th day of March, two thousand fourteen.

    PRESENT:
             ROSEMARY S. POOLER,
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    PO SHING NG,
             Petitioner,
                   v.                                      11-2147
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               John Chang, New York, NY.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Linda S. Wernery, Assistant
                                  Director; Janice K. Redfern, Senior
                                  Litigation Counsel, Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Po Shing Ng, a native and citizen of the

People’s Republic of China, seeks review of a May 10, 2011

order of the BIA affirming the May 6, 2009 decision of

Immigration Judge (“IJ”) George T. Chew denying his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).    In re Po

Shing Ng, No. A094 894 625 (B.I.A. May 10, 2011), aff’g No.

A094 894 625 (Immig. Ct. N.Y. City May 6, 2009).     We assume

the parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as supplemented by the BIA.    See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

applicable standards of review are well-established.

See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562
F.3d 510, 513 (2d Cir. 2009).

    The agency reasonably concluded that Ng’s testimony

that he was beaten by a gang at school, which did not


                                2
include any details about his injuries and indicated that

his parents did not think the beatings were serious, did not

establish that he suffered past persecution.   See

Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d

Cir. 2006) (concluding that persecution requires that the

harm suffered be sufficiently severe, rising above “mere

harassment”); see also Jian Qiu Liu v. Holder, 632 F.3d 820,

822 (2d Cir. 2011) (finding no error in BIA’s conclusion

that alien failed to establish persecution when he was

beaten prior to two days in detention and the injuries

“required no formal medical attention and had no lasting

physical effect”).

    The agency also reasonably concluded that Ng did not

demonstrate a well-founded fear of future persecution at the

hands of this gang because he testified that he was not

harmed by the gang between 2003, when he left school, and

2007, when he left China.

    Accordingly, we do not address Ng’s argument that he

was targeted by the gang on account of his membership in a

protected social group because the agency reasonably

concluded that he was not eligible for asylum or withholding

of removal because he did not demonstrate past persecution


                             3
or a well-founded fear of future persecution.   See

Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

    For the foregoing reasons, the petition for review is

DENIED.   The pending motion for a stay of removal is

DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4